DETAILED ACTION
	This non-final office action is in response to amendments filed on 4/5/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rice, US Patent Application Publication no. 2014/0300489, in view of Spooner, US Patent Application Publication no. 2012/0161752.

Regarding claims 1 and 9, Rice discloses a sensory communication device for a building space, the device comprising: 
a housing [enclosure 112 in Figures 1, 2 and 3 and paragraph 0090]; 

one or more sensors located at least partially within the housing and configured to measure one or more environmental variables within the building space [environmental sensing devices for measuring ambient temperature, light levels and movement in a space, paragraph 0093]; 
a wireless radio configured to transmit measurements of the one or more environmental variables [transceiver module for transmitting and receiving sensed environment data wirelessly, paragraphs 0092, 0164 and 0167]; and
one or more electrical outlets located on an external surface of the housing and electrically coupled to the plug structure to provide power to one or more external devices [sockets 118 in Figure 3 and paragraph 0090].
Rice further discloses that the sensory communication device includes sensors for monitoring and reporting power usage [paragraphs 0091 and 0207-0209] and a rechargeable battery to store and provide power to the sensory communication device components [paragraphs 0126 and 0129].  Rice does not specifically disclose a processing circuit configured to: detect a power line event causing a change in the power received from the electrical outlet through the plug structure; switch from using the power received from the electrical outlet through the plug structure to using power drawn from the backup battery in response to detecting the power line event; and use the power drawn from the backup battery to monitor the power received from the 
Regarding claims 2 and 15, Rice further discloses a feedback controller located within the housing and configured to: receive a measured value of the one or more environmental variables from the one or more sensors; receive a setpoint value of the one or more environmental variables via the wireless radio; use the measured value and the setpoint value of the one or more environmental variables to generate the control commands for the space environment control device that operates to affect the one or more environmental variables; and output the control commands to the space environment control device [the signal unit may detect that the temperature in a room is above or below that of a desired set temperature and take appropriate action by signaling adjustments to either air conditioners or heaters as appropriate, paragraph 0166.  Users may customize control parameters, such as desired temperature, using wireless communication, paragraphs 0092, 0097 and 0190].

Regarding claims 4, 14 and 16, Rice further discloses that the feedback controller is configured to: receive a plurality of values of an environmental variable from at least one external wireless device; use the plurality of values of an environmental variable to generate a plurality of control commands for at least one space environment control device that operates to affect a plurality of environmental variables; and output the plurality of control commands to the at least one space environment control device [the signal unit may detect that the temperature in a room is above or below that of a desired set temperature and take appropriate action by signaling adjustments to either air conditioners or heaters as appropriate, paragraph 0166.  Users may customize control parameters, such as desired temperature, using wireless communication, paragraphs 0092, 0097 and 0190].

Regarding claims 6 and 17, Rice further discloses that the wireless radio is configured to transmit at least one measurement of the power consumption of the one or more external devices received from the plug load sensor [paragraphs 0092, 0177 and 0184].
Regarding claims 7, 12 and 18, Rice further discloses that the one or more electrical outlets provide mains electrical power, but doe not disclose that the mains electrical power is 120 AC power.  Examiner takes official notice that, before the effective filing date of the claimed invention, mains electrical power outlets conventionally supplied 120 AC power.  Accordingly, it would have been obvious to one of ordinary skill in the art to use the Rice and Spooner sensory communication device with conventional 120 AC mains electrical power outlets.
Regarding claims 8, 11 and 19, Rice further discloses a backup battery configured to store and provide power to at least one of the one or more sensors, the wireless radio, or the one or more electrical outlets [paragraphs 0126 and 0129].
Regarding claim 10, Rice further discloses that powering the sensory communication further comprises supplying power from an electrical infrastructure contained within a building [paragraph 0090].

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        April 10, 2021